 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.38
AGREEMENT OF ASSIGNMENT




THIS AGREEMENT OF ASSIGNMENT (the “Agreement”) is made of the 14th day of
October 2011 by and between FRONTERA ASSOCIATES, INC., a Florida corporation
with offices at 639 NW 38th Circle, Boca Raton, Florida 33431 (the “Assignor”),
and CHINA EDUCATION INTERNATIONAL INC., a Nevada corporation with offices at
2835 NW Executive Center Drive, Suite 100, Boca Raton, Florida 33431 (“CEII”).


WHEREAS, Assignor is a party to that certain License Agreement dated September
1, 2010 (the “License Agreement”) pursuant to which American Education Center,
Inc. (“American”) granted to Assignor an exclusive license to use licensed
property as set forth in the License Agreement attached hereto as Exhibit A; and


WHEREAS, CEII desires to obtain the assignment of the License Agreement from
Assignor, and Assignor is authorized and is willing to assign the License
Agreement to CEII for the consideration hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:


1.           Assignment of License Agreement.  Upon the terms and subject to the
conditions of this Agreement, the Assignor hereby assigns to CEII the License
Agreement, which License Agreement has been previously submitted to CEII for its
review and consideration.


2.           Assumption of License Agreement.  CEII shall assume the License
Agreement and all of Assignor’s obligations and liabilities associated with the
License Agreement as provided herein.


3.           Consideration for Assignment.  In consideration for the assignment
of the License Agreement, CEII hereby issues to Assignor 1,000,000 shares of
CEII’s common stock, $.001 par value (the “Shares”), and a three-year warrant
exercisable for 2,400,000 shares of common stock exercisable at $1.00 per share
(the “Warrant”).  The form of Warrant is annexed hereto as Exhibit B.  The
Shares and the Warrant are hereinafter sometimes collectively referred to as the
“Securities.”  Assignor acknowledges that the Securities are restricted
securities, that it is acquiring the Securities for investment purposes and that
it has the sophistication and financial resources to assume the risk of an
investment in the Securities of CEII.  The parties agree that subject to
compliance with applicable securities laws, the Assignor may assign all or a
portion of the Securities to its shareholders provided, however, no assignment
of the Securities may be made unless such shareholders agree to provide CEII
with an appropriate investment letter and any other documents that may be
required by CEII for purposes of complying with such securities laws.


4.           Representations and Warranties of Assignor.  Assignor represents
and warrants to CEII as follows:


4.1           Power of Assignor.  Assignor has full power and authority
necessary to enable it to carry out the transactions contemplated by this
Agreement and the sale and assignment of the License Agreement to CEII.


4.2           No Consents.  No authorizations, approvals or consents are
required to permit Assignor to assign the License Agreement to CEII, and the
sale and assignment thereof shall not provide the parties to the License
Agreement a right to terminate or nullify the License Agreement.


4.3           No Breach.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
constitute a breach or conflict with any of the terms of the License Agreement.


4.4           Full Force and Effect.  The License Agreement is in full force and
effect, and there is no basis to terminate the License Agreement prior to the
term thereof as specified in the License Agreement.


4.5           Representations and Warranties of Assignor.  Assignor represents
and warrants to CEII that the “Licensed Property” described in the License
Agreement with American, including any enhancements, modifications or upgrades
thereto, will not infringe or misappropriate any third party’s patents,
trademarks, copyrights or other proprietary or intellectual property rights of
any other person or party.

 
- 1 -

--------------------------------------------------------------------------------

 



5.           Representations and Warranties of CEII.  CEII represents and
warrants to Assignor as follows:


5.1           Corporate Power of CEII.  CEII has full legal right and power and
all authority and approval required to enter into, execute and deliver this
Agreement and to perform fully its obligations thereunder.


5.2           Due Authority.  CEII has all power and authority necessary to
enable it to carry out the transactions contemplated by this Agreement.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated by it have been authorized by all necessary action on
the part of CEII.


6.           Cooperation by Assignor.  At any time and from time to time after
the date of this Agreement, Assignor shall execute and deliver to CEII such
other instruments and take such other actions as CEII may reasonably request to
more effectively vest title to the License Agreement in CEII and to fulfill the
terms of the License Agreement.


7.           Miscellaneous.


7.1           Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepared, and shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or
if mailed, four (4) days after the date of mailing, to the parties at the
addresses set forth above.


7.2           Entire Agreement.  This Agreement and any collateral agreement
executed in connection with the consummation of the transactions contemplated
herein contain the entire agreement among the parties with respect to the
subject matter hereof and related transactions, and supersede all prior
agreements, written or oral, with respect thereto.


7.3           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance.


7.4           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to agreements made
and to be performed entirely within such State, and jurisdiction shall be in
Palm Beach or Broward County, Florida.


7.5           Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


7.6           Severability.  If any term or provision of this Agreement, or the
application thereof to any person or circumstance shall, to any extent, be
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


China Education International, Inc.






By: /s/ Joel
Mason                                                                
      Joel Mason, President




Frontera Associates, Inc.






By: /s/ Daniel
Kallan                                                               
     Daniel Kallan, Chief Executive Officer